Citation Nr: 1437038	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-23 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for back disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a left foot disability.  

4.  Entitlement to service connection for a right foot disability.  

5.  Entitlement to service connection for a right knee disability.  

6.  Entitlement to service connection for a bilateral shoulder disability.  

7.  Entitlement to service connection for arthritis of multiple joints, other than the low back, bilateral knees, bilateral feet, and bilateral shoulders (joint disability).   

8.  Entitlement to service connection for a heart disability. 

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for a left knee disability.  

11.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel 


INTRODUCTION


The Veteran had active service from February 1969 to February 1971 and May 1979 to October 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that reopened the Veteran's claim for a back condition and denied all claims on the merits.  The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen these claims without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The Veteran testified at a June 2014 Travel Board hearing and a copy of that transcript is of record.  

A review of the Veteran's Virtual VA file reveals VA treatment records dated through 2013 (generated in September 2013) and the June 2014 Board hearing transcript.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left knee disability and entitlement to a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2004 final decision, the Board denied entitlement to service connection for a back disability.  

2.  Evidence submitted since the December 2004 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability.

3.  The Veteran's low back disability did not manifest during, or as a result of, active military service.

4.  The Veteran's left foot disability did not manifest during, or as a result of, active military service.

5.  The Veteran's right foot disability did not manifest during, or as a result of, active military service.

6.  The Veteran's right knee disability did not manifest during, or as a result of, active military service.

7.  The Veteran's bilateral shoulder disability did not manifest during, or as a result of, active military service.

8.  The Veteran's joint disability did not manifest during, or as a result of, active military service.

9.  The Veteran's heart disability did not manifest during, or as a result of, active military service.

10.  The Veteran's sleep apnea did not manifest during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The December 2004 Board decision that denied the Veteran's claim of entitlement to service connection for a back disability is final.  38 U.S.C.A. §38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2013).

2.  Evidence received since the December 2004 Board decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria establishing entitlement to service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

4.  The criteria establishing entitlement to service connection for a left foot disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

5.  The criteria establishing entitlement to service connection for a right foot disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

6.  The criteria establishing entitlement to service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

7.  The criteria establishing entitlement to service connection for a bilateral shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

8.  The criteria establishing entitlement to service connection for a joint disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

9.  The criteria establishing entitlement to service connection for a heart disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

10.  The criteria establishing entitlement to service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b).  

In light of the Board's favorable decision to reopen the Veteran's claim of entitlement to service connection for a back disability, no discussion of the VA's duty to notify and assist is necessary for this issue.  

In regards to the Veteran's claims for service connection, these notice requirements were accomplished in letters sent in October 2009, November 2009, and December 2009.  The letters also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records, and post-service VA treatment records have been associated with the claims file.  

The Board notes that the Veteran asserted in a November 2009 statement that some of his records were fire-related, particularly records related to treatment for his low back injury in-service.  However, a review of the record shows that the August 1970 service treatment record regarding the Veteran's back is of record and there is no indication from review of the record that any service treatment records are missing.  As such, a remand to obtain outstanding service treatment records is not necessary.    

The Veteran was afforded a VA examination in July 2011 for his claims of entitlement to service connection for his low back, left knee, and left foot disability claims.  In regards to his claims for his low back and left foot, the Board finds that the VA examination report is adequate because the examiner based his conclusions on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board notes that the July 2011 VA examiner did not address the Veteran's diagnoses of flat feet, hammer toe, and metatarsalgia, as diagnosed in a May 2011 VA examination.  However, the Board finds that as service treatment records are absent of any foot complaints, outside of the left fourth toe, and there is no competent and credible evidence relating these disabilities to the Veteran's service, a remand to address these diagnoses is not necessary.  Furthermore, as will be discussed below, the Board finds the Veteran's assertions that he has suffered from pain and numbness in his left foot since service to be less than credible.  As such, a remand to address these diagnoses is not necessary.  

The Board also notes that after the July 2011 VA examination, the Veteran asserted at the June 2014 hearing that his arthritis was related to in-service exposure to chemicals.  However, the Board finds that the only evidence relating the Veteran's current arthritis, including of his low back and feet, to service are the Veteran's conclusory generalized statements.  As this would not meet the low threshold of an 'indication' that a claimed disability is due to an in-service event, see Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues); the Board finds that a remand to address the Veteran's assertions is not necessary.   

The Board also notes that the Veteran has not been provided a VA examination for his claims of entitlement to service connection for a right foot disability, right knee disability, bilateral shoulder disability, joint disability, heart disability, and sleep apnea.  The Board also notes that a VA examination is not needed in every case.  In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In this case, as will be discussed below, there is no competent and credible evidence that the Veteran's right foot disability, right knee disability, bilateral shoulder disability, joint disability, heart disability, or sleep apnea had their onset in service.  Instead, service treatment records are absent of any complaints, treatment, or diagnosis of a right foot disability, right knee disability, bilateral shoulder disability, or joint disability.  Additionally, although the Veteran reported in-service chest pain and trouble sleeping, the only evidence of record that the Veteran's right foot disability, right knee disability, bilateral shoulder disability, joint disability, heart disability, or sleep apnea are in any way related to his military service are the Veteran's own lay assertions, and as will be discussed further below, the Veteran has not been shown to be competent to provide an opinion as to the nature and etiology of his these disabilities.  Furthermore, as will be discussed below, the Board finds the Veteran's assertions of continuity of symptoms since service to be less than credible.  Finally, as stated above, the Veteran's speculative conclusory generalized statements that his right foot disability, right knee disability, bilateral shoulder disability, joint disability, heart disability, or sleep apnea are related to service (including as due to chemical exposure, general wear and tear, training exercises, stress, and asbestos exposure) do not meet the low threshold of an 'indication' that a claimed disability is due to an in-service event, see Waters, 601 F.3d 1274, 1278-79.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issues on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claims.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a back disability.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a December 2004 decision, the Board denied the Veteran's claim for a back disability.  The Board concluded that the Veteran did not have a current diagnosis of a back disability.  

As the Veteran did not appeal or seek reconsideration of the Board decision, and no other exception to finality applies, that decision is final as to the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The relevant evidence of record at the time of the December 2004 Board decision included the Veteran's service treatment records, personnel records, VA treatment records, and statements.  

The Veteran submitted an application to reopen his claim in November 2009.  The relevant evidence received since the December 2004 Board decision includes statements from the Veteran, VA treatment records showing degenerative changes of the spine, a July 2011 VA examination, and the June 2014 hearing transcript.   

The Board finds that some of the evidence received since the December 2004 Board decision is new in that it was not previously of record.  Of note, VA treatment records show the Veteran has a current diagnosis of degenerative joint disease of the spine.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  As the Veteran's claim was previously denied because there was no evidence of a current disability, the evidence is also material.  As new and material evidence to reopen the claim for service connection for a back disability has been received, the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed. 

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Back and Left Foot 

The Veteran contends that his low back disability and left foot disability are related to the wear and tear of military service and in-service exposure to chemicals, including asbestos.  

First, the Veteran has a current diagnosis of degenerative joint disease of the lumbar spine as evidenced by VA treatment records and the July 2011 VA examination.  The Veteran also has a current diagnosis of degenerative joint disease of the left foot, with hallux valgus, flat feet, hammer toe, and metatarsalgia as evidenced by the July 2011 VA examination and VA treatment records.  

Second, service treatment records show that on August 11, 1970, the Veteran was treated for back pain and was prescribed pain medication.  Service treatment records also show that on August 26, 1970, the Veteran was treated for pain and swelling in the left fourth toe.  An August 31, 1970, x-ray showed no evidence of fracture of the left fourth toe.  Additionally, the Veteran's personnel records show that his military occupational specialty (MOS) was track wheel mechanic.  As such, the Veteran's documented service appears to be consistent with his claimed in-service exposure to chemicals, including asbestos exposure.  See 38 U.S.C.A. § 1154. 

Therefore, the claims turns on whether or not the Veteran's current low back and left foot disabilities are related to his military service.  

The Veteran was afforded a VA examination in July 2011.  The Veteran reported that his low back pain began in the military in September 1970.  The Veteran reported that he fell off a truck and fell on his back on a rock.  The Veteran reported that he was treated with a back brace and aspirin.  The Veteran reported that he had to use the back brace for 6 months after the fall.  The Veteran reported that he has been having back pain ever since the fall in 1970.  The Veteran denied any hospitalizations or injuries secondary to the spine condition after his discharge from the military.  The examiner diagnosed degenerative joint disease of the lumbar spine.  After review of the claims file, the examiner noted that the Veteran was treated for low back pain in August 1970.  The examiner noted that there was no other evidence that the Veteran was treated for low back pain in the military.  The examiner also noted that a periodic examination did not show any evidence of back problems.  The examiner noted that there was no evidence that the Veteran was treated for a low back condition within 10 years of his discharge from the military.  The examiner noted that the discharge examination did not show any evidence of low back pain and the chronicity of the low back examination was not established based on the available medical documents.  The examiner concluded that it was therefore less likely than not that the Veteran's low back condition was related to his service in the military.

In regards to his left foot, the Veteran reported that he has constant numbness and pain in his foot.  The Veteran reported that he did not remember any specific injury to his left foot, or left fourth toe during the military.  The Veteran reported that he had been having constant numbness in his left foot for the prior 30 years.  The Veteran also reported a history of pes planus.  After review of the claims file, the examiner noted that service treatment records show that the Veteran complained of pain and swelling of the left fourth toe in-service and x-rays showed no evidence of fracture of the left great toe.  The examiner concluded that the Veteran's degenerative joint disease of the left foot, with hallux valgus, was not related to the complaint of left fourth toe pain and swelling in 1970.  The examiner explained there was no current disability involving the left fourth toe and it was therefore, less likely than not that the current left foot condition was related to the complaint of left fourth toe pain and swelling in 1970.  

Here, the Board finds the July 2011 VA examination to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In this case, the July 2011 VA opinion is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation and reference to pertinent evidence of record.  The July 2011 VA examiner's opinion is also consistent with the evidence of record, as the Veteran's claims file is absent of any low back pain complaints, outside of the August 1970 treatment, until many years after service.  Additionally, there is no competent and credible evidence of record that the Veteran's left foot degenerative joint disease is related to his in-service left fourth toe treatment.   

In regards to the diagnoses of flat feet, hammer toe, and metatarsalgia, the Board notes that service treatment records are absent of any complaints, treatment or diagnoses of flat feet, hammer toe, or metatarsalgia.  

The Board notes that the only evidence of record that the Veteran's low back disability and left foot disabilities are in any way related to service, including as due to wear and tear, improper foot wear, and chemical exposure, are the Veteran's own lay assertions.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of degenerative joint disease of the lumbar spine and degenerative joint disease, flat feet, hammer toe, and metatarsalgia of the left foot falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his low back disability or left foot disabilities requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his low back disability and left foot disabilities are related to his military service.  

The Board also acknowledges the Veteran's assertions that he has had low back pain and left foot pain and numbness since service.  The Board notes that the Veteran is competent to report on his symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board cannot find the Veteran to be credible in his current assertions.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The Board finds that the Veteran's assertions that he has suffered low back pain and left foot pain and numbness since service to be inconsistent with the other (lay and medical) evidence of record.  The Board points to the February 1971 separation report of medical examination that shows that the Veteran's spine and other musculoskeletal, lower extremities, and feet were noted as normal.  Additionally, on his separation report of medical history the Veteran reported swollen or painful joints only in regards to his left knee; and denied arthritis or rheumatism; bone, joint, or other deformity; back trouble of any kind; and foot trouble.  There is also no mention of back trouble or foot trouble in the physician's summary.  

The Board also points to the May 1981, August 1985, November 1985, and June 1989 reports of medical examinations that show the Veteran's spine and other musculoskeletal, lower extremities, and feet were noted as normal and there were no notations regarding the Veteran's back or feet.  The Board also points to the May 1981 and June 1989 reports of medical history that show the Veteran denied swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint or other deformity; recurrent back pain; and foot trouble.  

The Board notes that the Veteran asserted in a November 2009 statement and at the June 2014 Board hearing that he did not seek additional treatment because he feared being seen as malingering or being discharged from service.  The Board also acknowledges the Veteran's assertions that the post active duty examinations were not thorough.  However, the Board notes that during his active military service the Veteran was treated for pain in the left toe, and headaches, and on his separation report of medical history the Veteran reported problems with headaches; eye trouble; ear, nose, and throat trouble; pain or pressure in the chest; cramps in the legs; "tricked" or locked knee; frequent trouble sleeping; and nervous trouble of any kind.  Additionally, on his appointment and periodic reports of medical history the Veteran reported trouble with hearing loss, broken bones, and a rupture/hernia.  As such, the Board finds that it is reasonable to conclude that if the Veteran was suffering from low back pain or left foot pain and numbness he would have reported such to the military medical staff.  Consequently, the Board assigns no probative value to the Veteran's assertion that he has had continuous low back pain and pain and numbness in his left foot since service.  

It is important to point out that the Board does not find that the Veteran's lay statements of continuity of his symptoms lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradict the other lay and medical evidence of record, which show that outside of the Veteran's testimony in conjunction with his application for VA benefits, the Veteran has not reported continuous low back pain or pain and numbness in the left foot since service but has reported other health problems.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997); see also Pond v. West, 12 Vet. App. 341 (1999).  As such, the Board assigns no probative value to the Veteran's assertion that he has suffered from low back pain and pain and numbness in his left foot since service.  

In regards to continuity of symptoms, the Board finds that the Veteran's degenerative joint disease of the lumbar spine and left foot are properly afforded such consideration, as arthritis is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  However, due to the finding that there is no credible or probative evidence of continued low back or foot symptoms after service, service connection based on continuity of symptomatology is not warranted.  

Lastly, there is no evidence of record that the Veteran's degeneration joint disease of the lumbar spine and left foot manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with a low back disability or left foot disability until at least 2006, many years after service.   

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56.




Right Foot, Right Knee, Bilateral Shoulder, Joints, Heart Disability, and Sleep Apnea

The Veteran contends that his right foot disability, right knee disability, bilateral shoulder disability, joint disability, heart disability and sleep apnea are related to his military service, particularly the wear and tear of service, stress of service, and exposure to chemicals, including asbestos.  

First, the Veteran has a current diagnosis of degenerative joint disease of the right knee as evidenced by an August 2009 VA treatment record.  The Veteran also has a current diagnosis of left rotator cuff and degenerative joint disease of the bilateral shoulders as evidenced by May 2006 and April 2009 VA treatment records.  The Veteran also has a current diagnosis of degenerative joint disease of multiple joints as evidenced by May 2006 and July 2009 VA treatment records.  The Veteran also has a current diagnosis of degenerative mitral disease and arteriosclerotic cardiovascular disease (ASVD) status post stenting, as evidenced by VA treatment records dated September 2007 and November 2007.  The Veteran also has a current diagnosis of sleep apnea as evidenced by a July 2007 VA treatment record.

Second, as stated above, at the June 2014 Board hearing, the Veteran testified that on numerous occasions he fell off of track vehicles that were probably close to six feet off the ground.  The Veteran also reported kneeling on hard surfaces, such as concrete, gravel, and grass, without knee pads.  The Veteran also reported that during military training he jumped off of cliffs and out of helicopters.  The Board finds that the Veteran's reports of these in-service incidents are both competent and credible as they are not directly contradicted by the evidence of record.  Additionally, the Veteran's service treatment records show on his February 1971 separation report of medical history the Veteran reported a history of pain or pressure in the chest and frequent trouble sleeping.  Furthermore, as stated above, the Veteran's MOS is consistent with his report of in-service exposure to chemicals, including asbestos.  

However, the Board finds that the evidence of record is against a finding that the Veteran's currently diagnosed disabilities are in any way related to the Veteran's military service.  

The only evidence relating the Veteran's current right foot disability, right knee disability, bilateral shoulder disability, joint disability, heart disability and sleep apnea to service are the Veteran's own lay assertions.  Again, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435, as to the specific issue in this case, determining the etiology of degenerative joint disease of the right knee, right foot, bilateral shoulders, joints, as well as a left rotator cuff tear, ASVD, and sleep apnea, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his right foot disability, right knee disability, bilateral shoulder disability, joint disability, heart disability, or sleep apnea requires medical expertise that the Veteran has not demonstrated.  See Jandreau, 492 F. 3d 1372, 1376.  As such, the Board assigns no probative weight to the Veteran's assertions that these disabilities are in any way related to his military service.  

The Board also acknowledges any assertion by the Veteran that he has had continuous symptoms of the right foot, right knee, bilateral shoulder, joints, heart, and sleep apnea since service.  Again, the Board notes that the Veteran is competent to report on his symptoms.  See Washington, 19 Vet. App. 362, 368.  However, the Board cannot find the Veteran to be credible in his current assertions.  Again, in determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza, 7 Vet. App. 498, 506

The Board points to the Veteran's February 1971 separation examination that shows the Veteran's upper extremities, lower extremities, feet, and other musculoskeletal were noted as normal.  On the separation report of medical history the Veteran reported swollen or painful joints and "tricked" or locked knee but only in regards to his left knee.  The Veteran also denied arthritis or rheumatism; bone, joint, or other deformity; painful or "trick" shoulder; and foot trouble.  
The Board also points to the May 1981, August 1985, November 1985, and June 1989 reports of medical examinations that show the Veteran's spine and other musculoskeletal, upper extremities, lower extremities, and feet were noted as normal and there are no notations regarding the Veteran's feet, knees, shoulders, or joints.  The Board also points to the May 1981 and June 1989 reports of medical history that show the Veteran denied shortness of breath; pain or pressure in the chest; palpitation or pounding heart; heart trouble; swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint or other deformity; recurrent back pain; foot trouble; and frequent trouble sleeping.  

The Board again notes that the Veteran asserted in a November 2009 statement and at the June 2014 Board hearing that he did not seek additional treatment because he feared being seen as malingering or being discharged from service.  The Board also acknowledges the Veteran's assertions that the post active duty examinations were not thorough.  However, the Board again finds that as the Veteran reported other health complications both during and after active military service, it is reasonable to conclude that if the Veteran was suffering from continuous symptoms regarding his right foot, right knee, bilateral shoulders, or joints, he would have reported such to the military medical staff.  Additionally, as the Veteran reported pain or pressure in the chest and frequent trouble sleeping at separation, the Board finds it reasonable to conclude that if the Veteran was continuously suffering from such symptoms he would have reported such in May 1981 and June 1989.  Consequently, the Board assigns no probative value to the Veteran's assertion that he has had continuous symptoms concerning his right foot, right knee, bilateral shoulders, joints, heart, and sleep apnea since service.  

Again, it is important to point out that the Board does not find that the Veteran's lay statements of an injury during service lack credibility merely because they are unaccompanied by contemporaneous medical evidence, specifically the lack of the Veteran's service treatment records.  See Davidson, 581 F.3d 1313.  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradict the other lay and medical evidence of record, which show that outside of the Veteran's testimony in conjunction with his application for VA benefits, the Veteran has not reported continuous symptoms regarding his right foot disability, right knee disability, bilateral shoulder disability, joint disability, heart disability, and sleep apnea since service but has reported other health problems.  See Macarubbo, 10 Vet. App. 388; see also Pond, 12 Vet. App. 341 (1999).  As such, the Board assigns no probative value to the Veteran's assertion that he has suffered from continuous symptoms since service.  

In regards to continuity of symptoms, the Board finds that the Veteran's degenerative joint disease of the right foot, right knee, bilateral shoulders, and joints, as well as his heart disability are properly afforded such consideration, as arthritis and arteriosclerosis are two of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  However, due to the finding that there is no credible or probative evidence of continued symptoms after service, service connection based on continuity of symptomatology is not warranted.  

Lastly, there is no evidence of record that the Veteran's degeneration joint disease of the of the right foot, right knee, bilateral shoulders, and joints, or arteriosclerosis manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with arthritis or ASVD until at least 2006, many years after service.   

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v., 1 Vet. App. 49, 53-56.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability; the appeal is granted to this limited extent.

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for a left foot disability is denied.

Entitlement to service connection for a right foot disability is denied.  

Entitlement to service connection for a right knee disability is denied.    

Entitlement to service connection for a bilateral shoulder disability is denied.    

Entitlement to service connection for a joint disability is denied.   

Entitlement to service connection for a heart disability is denied.  

Entitlement to service connection for sleep apnea is denied.


REMAND

Left knee

The Veteran contends that his left knee disability is related to his military service, to include the wear and tear of service and chemical exposure.  

The Board notes that there is no entrance examination.  On his February 1971 separation report of medical history, the Veteran reported that he had a "tricked" or locked knee and the examiner noted that the Veteran's left knee was swollen.  On the separation report of medical examination, a four inch scar was noted over the Veteran's medial left knee.  

May 1981 and August 1985 retention examinations note a surgical scar on the Veteran's left knee.  A June 1989 report of medical history shows that the Veteran reported he had a left knee menisectomy at age 18.  

The Veteran was afforded a VA examination in July 2011.  The Veteran reported that he had a left knee injury prior to the military.  The Veteran reported that he had a menisectomy done at the Army Hospital.  The examiner concluded that it was less likely than not that the Veteran's left knee condition was related to his one-time treatment in the military.  The examiner also concluded that it was less likely than not that the Veteran's left knee condition was aggravated by the military.  

The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).

As stated above, there is no entrance examination.  As such, while the VA examiner concluded that the Veteran's left knee disability was not related to, or aggravated by, his military service, VA regulations pertaining to the rebuttal of the presumption of soundness require the highly stringent standard of clear and unmistakable evidence that the veteran's disease or injury existed prior to service and clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Therefore, the Board finds that a remand is necessary in order to obtain an addendum opinion.  

Bilateral Hearing Loss

The Veteran contends that his service-connected bilateral hearing loss is more severe than reflected by his current rating.  

At the June 2014 hearing the Veteran testified that his bilateral hearing loss had worsened since he was last afforded a VA examination.  The Board notes that the Veteran mistakenly testified that his last VA audio examination was ten years prior.  Instead, the Veteran was last afforded a VA examination for his bilateral hearing loss in November 2009.  Nevertheless, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his bilateral hearing loss.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran's claims file and a copy of this remand should be returned to the examiner that performed the July 2011 VA examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

(a) The examiner should determine whether it is clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's left knee disability existed prior to service?

(b) If the Veteran's left knee disability clearly and unmistakably preexisted service, the examiner should determine whether it is clear and unmistakable (i.e., highest degree of medical certainty) that his left knee disability WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, the examiner should determine whether it is clear and unmistakable that there was no increase in the severity of his left knee disability during service; or, that it is clear and unmistakable that any increase in the severity of his left knee disability was due to the natural progress of that pre-existing condition.  Please explain your answer.

(c) If a left knee disability DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) pre-exist service, is it at least as likely as not (50 percent probability or greater) that the current left knee disability is etiologically related to symptomatology noted in service?

The reasons and bases for all opinions expressed should be provided. 

2. Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims folder should be made available for review and a notation of such should be noted.  All appropriate testing should be conducted.  

The examiner should specifically describe the functional effects of the Veteran's bilateral hearing loss.  

The examiner is requested to provide a thorough rationale for any opinion provided.

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


